287 S.C. 174 (1985)
336 S.E.2d 467
Perry Lee WHITE, Respondent,
v.
ORR-LYONS MILLS, Employer, and American Motorists Insurance Company, Carrier, Appellants.
22391
Supreme Court of South Carolina.
Heard October 8, 1985.
Decided October 24, 1985.
*175 J. Wright Horton, of Horton, Drawdy, Ward & Johnson, Greenville, for appellants.
C. Ben Bowen and Linda B. McKenzie, of Abrams, Bowen & Parham, Greenville, and V. Laniel Chapman, of Chapman and King, Anderson, for respondent.
Heard Oct. 8, 1985.
Decided Oct. 24, 1985.
HARWELL, Justice:
Appellants contend that (1) respondent failed to give notice of her injury to her employer within ninety days of its occurrence as required by S.C. Code Ann. § 42-15-20 (Law. Co-op. 1976); (2) respondent failed to file a claim with the Industrial Commission within two years after the accident as required by S.C. Code Ann. § 42-15-40 (Law. Co-op. 1976); and (3) respondent did not suffer injurious exposure to cotton dust during American Motorists Insurance Company's extension of coverage and therefore American Motorists is not the liable carrier.
The Court of Appeals addressed these same issues in the factually similar case of Hanks v. Blair Mills, Inc., 335 S.E. (2d) 91 (S.C. App. 1985). We agree with Hanks. Accordingly, the judgment of the lower court is
Affirmed.
NESS, C.J., and GREGORY, CHANDLER and FINNEY, JJ., concur.